Case 0:20-cv-62025-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  SHAUN TERRELL STANDIFER,
  ELDINE MADELINE,
  LADONNA NICOLE DONOVAN,
  OMAR DURAINE HARRIS,
  TARA MARIA BARNES,

                 Plaintiffs,
  v.

  PERSAUD USA HOLDINGS LLC D/B/A SAMMYS
  DISCOUNT FOOD AND DELI, PERSAUD & PERSAUD
  L.L.C D/B/A 19 STREET DISCOUNT GROCERY,
  UNITED HOLDINGS USA LLC D/B/A CONVENIENT
  DISCOUNT FOOD AND DELI, DARMINDRA PERSAUD,
  SALESH SHIVPERSAUD,

              Defendants.
  _________________________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

         Plaintiffs SHAUN TERRELL STANDIFER, ELDINE MADELINE, LADONNA

  NICOLE DONOVAN, OMAR DURAINE HARRIS, TARA MARIA BARNES, MPO LYONIE

  PADDYFOOT, and ALMA RUTH WEST bring this action against Defendants, PERSAUD USA

  HOLDINGS LLC D/B/A SAMMYS DISCOUNT FOOD AND DELI, PERSAUD & PERSAUD

  L.L.C D/B/A 19 STREET DISCOUNT GROCERY, UNITED HOLDINGS USA LLC D/B/A

  CONVENIENT DISCOUNT FOOD AND DELI, DARMINDRA PERSAUD, and SALESH

  SHIVPERSAUD pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and

  allege as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).
Case 0:20-cv-62025-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 6



  2.     At all times material hereto, Plaintiffs were residents of the State of Florida and

  “employees” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Defendant, PERSAUD USA HOLDINGS LLC D/B/A

  SAMMYS DISCOUNT FOOD AND DELI, was a Florida corporation with its principal place of

  business in South Florida, engaged in commerce in the field of convenience stores, at all times

  material hereto was the “employer” of Plaintiffs as that term is defined under statutes referenced

  herein, engaged along with its employees in interstate commerce, and has annual gross sales and/or

  business volume of $500,000 or more.

  4.     At all times material hereto, Defendant, PERSAUD & PERSAUD L.L.C D/B/A 19

  STREET DISCOUNT GROCERY, was a Florida corporation with its principal place of business

  in South Florida, engaged in commerce in the field of convenience stores, at all times material

  hereto was the “employer” of Plaintiffs as that term is defined under statutes referenced herein,

  engaged along with its employees in interstate commerce, and has annual gross sales and/or

  business volume of $500,000 or more.

  5.     At all times material hereto, Defendant, UNITED HOLDINGS USA LLC D/B/A

  CONVENIENT DISCOUNT FOOD AND DELI, was a Florida corporation with its principal place

  of business in South Florida, engaged in commerce in the field of convenience stores, at all times

  material hereto was the “employer” of Plaintiffs as that term is defined under statutes referenced

  herein, engaged along with its employees in interstate commerce, and has annual gross sales and/or

  business volume of $500,000 or more.

  6.     Defendant, DARMINDRA PERSAUD, is a resident of Broward County, Florida and was,

  and now is, a manager of Defendant, PERSAUD USA HOLDINGS LLC D/B/A SAMMYS

  DISCOUNT FOOD AND DELI, PERSAUD & PERSAUD L.L.C D/B/A 19 STREET
Case 0:20-cv-62025-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 6



  DISCOUNT GROCERY, AND UNITED HOLDINGS USA LLC D/B/A CONVENIENT

  DISCOUNT FOOD AND DELI, controlled Plaintiffs’ duties, hours worked, and compensation,

  and managed the day-to-day operations of PERSAUD USA HOLDINGS LLC D/B/A SAMMYS

  DISCOUNT FOOD AND DELI, PERSAUD & PERSAUD L.L.C D/B/A 19 STREET

  DISCOUNT GROCERY, AND UNITED HOLDINGS USA LLC D/B/A CONVENIENT

  DISCOUNT FOOD AND DELI. Accordingly, DARMINDRA PERSAUD was and is an

  “employer” of the Plaintiffs within the meaning of 29 U.S.C. §203(d).

  7.     Defendant, SALESH SHIVPERSAUD, is a resident of Broward County, Florida and was,

  and now is, a manager of Defendant, PERSAUD USA HOLDINGS LLC D/B/A SAMMYS

  DISCOUNT FOOD AND DELI, PERSAUD & PERSAUD L.L.C D/B/A 19 STREET

  DISCOUNT GROCERY, AND UNITED HOLDINGS USA LLC D/B/A CONVENIENT

  DISCOUNT FOOD AND DELI, controlled Plaintiffs’ duties, hours worked, and compensation,

  and managed the day-to-day operations of PERSAUD USA HOLDINGS LLC D/B/A SAMMYS

  DISCOUNT FOOD AND DELI, PERSAUD & PERSAUD L.L.C D/B/A 19 STREET

  DISCOUNT GROCERY, AND UNITED HOLDINGS USA LLC D/B/A CONVENIENT

  DISCOUNT FOOD AND DELI. Accordingly, SALESH SHIVPERSAUD was and is an

  “employer” of the Plaintiffs within the meaning of 29 U.S.C. §203(d).

  8.     Defendants, PERSAUD USA HOLDINGS LLC D/B/A SAMMYS DISCOUNT FOOD

  AND DELI, PERSAUD & PERSAUD L.L.C D/B/A 19 STREET DISCOUNT GROCERY and

  UNITED HOLDINGS USA LLC D/B/A CONVENIENT DISCOUNT FOOD AND DELI, are a

  single enterprise under the Fair Labor Standards Act, performed related activities through unified

  operation and common control for a common business purpose, engaged along with their
Case 0:20-cv-62025-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 6



  employees in interstate commerce, and have an annual gross sales and/or business volume of

  $500,000 or more.

  9.     Defendants, PERSAUD USA HOLDINGS LLC D/B/A SAMMYS DISCOUNT FOOD

  AND DELI, PERSAUD & PERSAUD L.L.C D/B/A 19 STREET DISCOUNT GROCERY and

  UNITED HOLDINGS USA LLC D/B/A CONVENIENT DISCOUNT FOOD AND DELI, were

  joint employers of Plaintiff under the Fair Labor Standards Act, shared Plaintiff’s services, had

  Plaintiff acting in the interest of each business, and shared common control of Plaintiff.

  10.    Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  11.    Plaintiff SHAUN TERRELL STANDIFER worked for Defendants as a cashier, cook, and

  laborer.

  12.    Plaintiff ELDINE MADELINE worked for Defendants as a cashier, stocker, and laborer.

  13.    Plaintiff LADONNA NICOLE DONOVAN worked for Defendants as a cashier, cook, and

  laborer.

  14.    Plaintiff OMAR DURAINE HARRIS worked for Defendants as a stocker and laborer.

  15.    Plaintiff TARA MARIA BARNES WORKED for Defendants as a cashier and laborer.

  16.    Plaintiff MPO LYONIE PADDYFOOT for Defendants as a cashier and laborer.

  17.    Plaintiff ALMA RUTH WEST for Defendants as a cashier and laborer.

  18.    Defendants failed to pay Plainiffs SHAUN TERRELL STANDIFER, ELDINE

  MADELINE, OMAR DURAINE HARRIS, TARA MARIA BARNES, and ALMA RUTH WEST

  their full and proper minimum wages.
Case 0:20-cv-62025-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 6



  19.     Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

  regular hourly rate for hours worked over 40 each week.

  20.     Attached as Exhibit A, Exhibit B, Exhibit C, Exhibit D, Exhibit E, Exhibit F, and Exhibit

  G are preliminary calculations of Plaintiffs’ claims. These amounts may change as Plaintiffs

  engage in the discovery process.

  21.     Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

  22.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

  been waived or abandoned.

  23.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

  legal services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  24.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-23 above as if

  set forth herein in full.

  25.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiffs are entitled to: (i) unpaid minimum wages;1 (ii) time-and-a-half overtime pay, and

  (iii) liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  26.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.




  1
   As to Plaintiffs SHAUN TERRELL STANDIFER, ELDINE MADELINE, OMAR DURAINE HARRIS, TARA
  MARIA BARNES, and ALMA RUTH WEST.
Case 0:20-cv-62025-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 6 of 6



                                     Respectfully submitted,

                                     Koz Law, P.A.
                                     320 S.E. 9th Street
                                     Fort Lauderdale, Florida 33316
                                     Phone: (786) 924-9929
                                     Fax: (786) 358-6071
                                     Email: ekoz@kozlawfirm.com




                                     Elliot Kozolchyk, Esq.
                                     Bar No.: 74791
